DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant's amendment and response filed on 11/17/2021 has been received and entered in to the case. 
	Claims 9-10 and 12 has/have been canceled, claims 14-16 is/are newly added, and claims 1-8, 11 and 13-16 have been considered on the merits. All arguments have been fully considered. 
	
	Upon further consideration, the claim rejection under 35 USC §101 has been withdrawn due to the instant amendment and applicant’s arguments. 

The claim rejections under 35 USC §102 or 103 have been withdrawn due to the instant amendment. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-8, 11 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,077,425. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘425 patent disclose the method comprising the same method steps of the claims of the instant application. While the claims of the ‘425 patent do not particularly claim the artificial cell aggregates of claims 7-8, 11 and 14-16 of the instant application, however, the method of the ‘425 patent would produce the same product as claimed in the instant application because the process taught by the claims of the ‘425 patent would be substantially the same as the process of the instant application, and thus the product produced thereby. Thus, the claims of the ‘425 patent render the claims of the instant application obvious.

Claims 1-8, 11 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,233,423. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘423 patent disclose the method comprising the same method steps of the claims of the instant application. While the claims of the ‘423 patent do not particularly claim the artificial cell aggregates of claims 7-8 and 10-11 of the instant application, however, the method of the ‘423 patent would produce the same .

Claims 1-8, 11 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,111,476 (US application No. 16/267,948). It is noted that the claims of the ‘476 patent are allowed as of 5/6/2021. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘476 patent disclose the method steps of preparing a cell aggregate from a pluripotent stem cells to generate a retinal tissue (RPE), which is substantially similar to the claims of the instant application (i.e. utilizing Wnt signaling substance). While the claims of the ‘476 patent do not disclose neural retinal or ciliary marginal zone-like structure, however, it is considered that the process steps of the claims of the ‘476 patent would inherently generate neural retinal and CMZ along with RPE in the retinal tissue. Thus, the claims of the ‘476 patent render the claims of the instant application obvious.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
	As indicated above, claim rejections under 35 USC §102 and 103 have been withdrawn.
	Regarding the double patenting rejection, applicant requested that the rejections be held in abeyance.
The double-patenting rejections will not be held in abeyance. See 37 C.F.R. 1.111(b), which allows that some objections or “requirements as to form” may be held in abeyance but includes no provision for holding rejections in abeyance. Section 1.111(b) also requires applicants to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” For each rejection, for example, applicants might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the copending applications have rendered the rejection moot. If any of the conflicting pending application matures to a patent, modifying the rejection to account for claim-number changes will not constitute a new ground of rejection.
 	
Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632